NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY
CHARLES GAMBLE, : Civil Action No. 15-8358 (MAS)
Petitioner,
MEMORANDUM OPINION
v.
STEPHEN JOI-INSON, et al.,
Respondents.

 

SHIPP, District Judge

This matter comes before the Court on Petitioner Charles Gamble’s (“Petitioner”) Request
for a Stay and Abeyance of his Petition under 28 U.S.C. § 2254, pending exhaustion of state court
remedies. (ECF No. 13). For the reasons set forth below, the Court grants the Request for a Stay
and Abeyance.

I. BACKGROUND

On March 26, 2008, Petitioner was convicted of: conspiracy to commit murder, N.J.S.A.
§§ 2C:ll-3(a) and 2C:5-2; murder, N.J.S.A. § 2C:11-3(a); and possession of a weapon for an
unlawful purpose, N.J.S.A. § 2C:39-4. See State v. Gamble, Indictment No. A-5811-07T4, 2010
WL 3516934, at *l (N.J. Super. Ct. App. Div. Sept. 3, 2010); (see also Resp’t Mot. to Dismiss,
Ex. 1 at 2, ECF No. 9-1.) The New Jersey Superior Court, Appellate Division, afflrmed, and the
New Jersey Supreme Court denied certification on January 27, 2011. State v. Gamble, 12 A.3d
213 (N.J. 2011). On April 12, 2011, Petitioner filed a petition for post-conviction relief (“PCR”)
in New Jersey state court, raising claims of ineffective assistance of trial counsel, in addition to a

number of other claims. (See Resp’t Mot. to Dismiss, Ex. l at 3, ll.) The PCR court denied the

petition and the Appellate Division affirmed. See State v. Gamble, Indictment No. A-l 391-12Tl ,
2014 WL 3014823 (N.J. Super. Ct. App. Div. July 7, 2014). The New Jersey Supreme Court
denied certification on December 5, 2014. State v. Gamble, 103 A.3d 268 (N.J. 2014).

Petitioner submitted his § 2254 Petition to this Court on or about November 30, 2015.
(Pet., ECF No. l.) The Court administratively terminated the case because Petitioner did not:
(l) use the proper form; and (2) prepay the filing fee or apply to proceed in forma pauperis. (ECF
No. 2.) Petitioner filed an Amended Petition on or about May 8, 2017. (Am. Pet., ECF No. 4.)
Respondents filed a motion to dismiss the Amended Petition as untimely, which this Court denied.
(Mem. Order, ECF No. 10.) On or about September 13, 2018, Petitioner filed correspondence
requesting a stay of his habeas proceedings pending exhaustion of claims raised in a second PCR
petition in state court, filed on September 24, 2014. (Sept. 13, 2018 Letter, ECF No. ll.) ln the
correspondence, Petitioner lists the unexhausted claims, and asserts that he was unable to raise
these claims in his Amended Petition because they are unexhausted (Id. at l.) Petitioner also
asserts that his failure to exhaust these claims “were the result of ineffective assistance of first PCR
counsel.” (Id.) For the purposes of this Opinion, the Court will construe the Amended Petition
and the correspondence containing Petitioner’s unexhausted claims together, as one all-inclusive
petition for habeas relief.
II. ANALYSIS

The Amended Petition, construed with the correspondence containing unexhausted claims,
constitutes a “mixed petition” under Rose v. Lundy, 455 U.S. 509 (1982), because it contains both
exhausted and unexhausted claims. Id. at 510, 522. When presented with a mixed petition, a court
may, in certain circumstances, grant a stay to permit the petitioner to exhaust state court remedies

See th'nes v. Weber, 544 U.S. 269, 275-78 (2005). Before granting such a stay, “a Court must

consider three main factors: a showing of good cause, the presence of potentially meritorious
claims, and the presence or absence of intentionally dilatory tactics.” Gerber v. Varano, 512 F.
App’x 131, 135 (3d Cir. 2013) (citing Rhines, 544 U.S. at 277-78).

Petitioner requests a stay of his habeas proceedings in order to exhaust eight issues pending
before the state court in his second PCR proceeding: (l) ineffective assistance of PCR counsel for
failure to incorporate claims on PCR; (2) ineffective assistance of trial counsel for “failure to issue
a subpoena for ‘Andre Askew’ who was going to testify proclaiming the Petitioner’s innocence he
signed in [a] sworn affidavit” [sic]; (3) ineffective assistance of PCR counsel for “failure to follow-
up on an[] affidavit from [P]etitioner’s co-defendant ‘Issiah Thomas’ clearing the Petitioner’s
name in the charged homicide”; (4) ineffective assistance of PCR counsel for “failure to raise
ineffective assistance claim against Petitioner’s trial counsel for not honoring the judge’s request
for a limited instruction to be read to thejury concerning inflammatory references to Petitioner’s
alleged gang membership”; (5) ineffective assistance of PCR counsel for “failure to raise
ineffective assistance claim against Petitioner’s trial counsel for not requesting Judge Villiano
(Sentencing Judge) to recuse herself from sentencing Petitioner, due to the fact that she had a
conflict of interest with him stemming from representing him as a juvenile”; (6) ineffective
assistance of PCR counsel for “failure to not get foot prints tested”; (?) ineffective assistance of
PCR counsel for “f`ailure to disclose all the discovery to the Petitioner so he could assist with
preparation of P.C.R. claims”; and (8) ineffective assistance of trial counsel for failure to inform
Petitioner “as to the overall sentencing exposure if he lost at trial, which did not allow him to
properly evaluate the state’s plea offers[.]” (Sept. 13, 2018 Letter 2-3.)

The majority of the above-listed claims relate to the alleged ineffective assistance of PCR

counsel, which this Court is not permitted to consider. See 28 U.S.C. § 2254(1); see also Coleman

v. Thompson, 501 U.S. 722, 752 (1991) (“[A] petitioner cannot claim constitutionally ineffective
assistance of counsel in [state post-conviction] proceedings.”). The limited exception to this rule
is in Martinez v. Ryan, 566 U.S. l (2012), in which the Supreme Court held that “[i]nadequate
assistance of counsel at initial-review collateral proceedings may establish cause for a prisoner’s
procedural default of a claim of ineffective assistance at trial.” 566 U.S. at 9. Here, the Court may
be able to construe claims four and five, listed above, as part of a claim of ineffective assistance
of trial counsel. Narnely, the Court could construe that Petitioner failed to raise certain ineffective
assistance of trial counsel claims at his first PCR proceeding because of the alleged ineffective
assistance of his PCR counsel.l The Court, accordingly, finds that Petitioner satisfies the “good
cause” requirement under Rhines to issue a stay. See Suarez v. Johnson, No. 17-2767, 2017 WL
5157392, at *3 (D.N.J. Nov. 7, 2017) (finding Mar!inez sufficient to establish “good cause” to stay
a habeas petition under Rhines); see also Hreniuk v. Balickr`, No. 11-52, 2013 WL 1187107, at *2
(D.N.J. Mar. 21 , 2013). Furthermore, the Court does not find that claims four and five are “plainly
meritless” or that Petitioner is employing his state litigation as a means of delay. The Court,
therefore, finds a stay is warranted.2

III. CONCLUSION

For the reasons set forth above, Petitioner’s Request for a Stay and Abeyance is granted.

MlCHAEL A. zier

UNrrEn STATEs Dls'rmc'r JUDGE

An appropriate order follows.

inc
Dared: Janualy H, 2019

 

' The Court may also be able to construe claims two and eight in a similar manner.

2 The Court recognizes that most of Petitioner’s remaining unexhausted claims are insufficient to
meet the requirements under Rhines. The Co\.u‘t, nevertheless, will grant the stay based on claims
four and five and will permit Petitioner to exhaust the claims raised in his second PCR.

4

